— Judgment, Supreme Court, New York County, rendered October 30, 1975, convicting defendant on jury trial of murder (Penal Law, § 125.25, subd [1]), possession of a weapon as a felony (former Penal Law, § 265.05, subd 2), and sentencing him on the murder charge to an indeterminate term of imprisonment of 18 years to life, is unanimously affirmed. In the course of cross-examining the defendant with respect to a previous conviction for robbery, the District Attorney inquired at excessive length and detail into the underlying facts of that robbery, particularly with respect to the number of times that defendant had stabbed the victim and the location of the stab wounds. This was grossly improper and could easily have endangered the viability of an otherwise justifiable conviction. However, in the present case the evidence of guilt was so overwhelming that there was no significant probability of acquittal even in the absence of this cross-examination (cf. People v Cruz, 47 NY2d 838; People v Crimmins, 36 NY2d 230, 241-242). This is not to say that prosecutors may with impunity engage in such tactics even if their case is strong. Concur — Murphy, P. J., Sullivan, Markewich, Lupiano and Silverman, JJ.